DENY and Opinion Filed November 8, 2022




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-01033-CV

                   IN RE VENKY VENKATRAMAN, Relator

           Original Proceeding from the 256th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF-04-11968

                        MEMORANDUM OPINION
        Before Chief Justice Burns and Justices Partida-Kipness and Smith
                             Opinion by Justice Smith
      In this original proceeding, relator seeks a writ of mandamus compelling the

trial court to vacate its order for alternate service substituted service and its order to

reappear. To obtain mandamus relief, relator must show the trial court clearly

abused its discretion and that he lacks an adequate appellate remedy. In re Copart,

Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)). After reviewing

relator’s petition, his supplemental filing, and the record, we conclude relator has

failed to show he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a).

Accordingly, we deny relator’s petition on the merits.
        Further, relator’s appendices contain unredacted sensitive information,

including the full name and date of birth of a person who was a minor at the time the

underlying suit was filed, in violation of Texas Rule of Appellate Procedure 9.9. See

TEX. R. APP. P. 9.9. Accordingly, we STRIKE relator’s petition, supplement, and

attached appendices. See In re Lopez, Nos. 05-22-00710-CV, 05-22-00711-CV,

2022 WL 3151976 * 1 (Tex. App.—Dallas Aug. 8, 2022, orig. proceeding) (mem.

op.).



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

221033F.P05




                                        –2–